Citation Nr: 1242366	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-08 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome (IVDS) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from April 2003 to April 2007.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the RO.  

After reviewing the record, the Board is of the opinion that further development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 10 percent for his service-connected IVDS of the lumbar spine.

During a June 2007 VA examination, the Veteran reported paresthesias from his low back into his left lower extremity.  The reflexes in his patellae and ankles were +2/4.  

During treatment at the Medical Center of Walton County from June 2007 to December 2008, the Veteran reported pain and muscle spasms in his lumbar spine.  The treatment records show that he received oral medication and trigger point injections for the pain.  However, his neurologic processes were found to be normal.  

During an April 2009 VA examination, the Veteran again complained of paresthesias from his low back into his left lower extremity.  He reported that such sensation occurred nightly and was relieved by changing sleeping positions.  On examination, his patellar reflexes were non-existent and his ankle reflexes were 1/4.  

In view of the foregoing disparate findings, it is unclear whether the Veteran has a clinically identifiable neurologic abnormality in the left lower extremity associated with his service-connected low back disorder.  Accordingly, the case is remanded for the following actions:

1.  Schedule the Veteran for orthopedic and neurologic examinations to determine the nature and extent of his service-connected IVDS of the lumbar spine.  All appropriate tests and studies should be performed, including electrodiagnostic testing, if indicated.  All necessary consultations must also be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination. 

The examiner(s) must report the following:

a)  The Veteran's range of thoracolumbar spine motion or, if ankylosis is present, whether it is favorable or unfavorable; 

b)  Whether there is associated muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis; 

c)  Whether there are any associated objective neurologic abnormalities, particularly of the left lower extremity;

d)  The total duration of incapacitating episodes, if any, over the past 12 months, e.g. a total duration of at least 2 weeks but less than 4 weeks; a total duration of at least 4 weeks but less than 6 weeks; a total duration of at least 6 weeks; 

(Note: An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.) 

e)  Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 

f)  Whether there is weakened movement, excess fatigability, and/or incoordination; 

g)  The effects of the service-connected IVDS of the lumbar spine on the Veteran's ordinary activity, including, but not limited to his employment and his ability to independently perform the activities of daily living. 

2.  Thereafter, undertake any other indicated development.  Then readjudicate the issue of entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected IVDS of the lumbar spine.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


